— In a proceeding to invalidate a petition designating Robert J. Connor as a candidate in the Democratic Party primary election to be held on September 9, 1986, for the public office of Member of the New York State Assembly from the 92nd Assembly District, the appeal is from a judgment of the Supreme Court, Rockland County (Edelstein, J.), entered August 5, 1986, which denied the application.
Judgment affirmed, without costs or disbursements.
The Supreme Court, Rockland County, properly denied the application to invalidate the petition and dismissed the invalidation proceeding (see, Matter of Swift v Lefever, 122 AD2d 922). Brown, J. P., Weinstein, Lawrence and Kooper, JJ., concur.